DETAILED ACTION
Drawings
The drawings were received on July 9, 2021.  These drawings are accepted.

Reasons for Allowance
Claims 1-11, 16-25, 27, 30-32 and 34-35 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “at least one imaging device for detecting a visual object on the vibration and noise characteristics measurement device so as to determine a plurality of measurement positions on the structure, wherein the imaging device uses a plurality of image processing techniques to determine the plurality of measurement positions, wherein the imaging device is positioned across from a measurement surface at a location having complete view of the measurement surface; a position of the visual object placed on the vibration and noise characteristics measurement device is determined based on a photograph of the measurement surface taken by the imaging device by an image processing of the visual object, and the position of the visual object determined by the image processing is recorded as a measurement point onto a first photograph in a storage unit.”
(Claims 2-11, 16-25, 27 and 30-32 are dependent on claim 1.)

With respect to independent claim 34, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  “applying the excitation to the structure, measuring the excitation applied to the structure, measuring the response of the structure against the applied excitation, converting measurement results from a time domain to a frequency domain, separating frequency domain measurements into real and imaginary, obtaining a plurality of proportions of the amplitude of the response of the structure to a real and imaginary amplitude of the excitation in the frequency domain separately, calculating an equivalent amplitude using a plurality of obtained results, evaluating a plurality of phase calculations, calculating a plurality of natural frequencies, and calculating a plurality of damping ratios.”
(Claim 35 is dependent on claim 34.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Response/Amendment, filed on July 9, 2021, with respect to independent claims 1 and 34 have been fully considered and are persuasive.  The rejections of claims 1, 34, and their dependent claims have been withdrawn.
The claims have overcome the closest prior art of record/reference Adams et al.  The present application is in proper form for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        July 15, 2021